IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

  



NO. PD-0757-11


BILLY DETROY MITCHELL, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
HARRIS COUNTY


 Per curiam.  Keasler and Hervey, JJ., dissent.  Alcala, J., not participating.

ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i),
because it does not contain a copy of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: October 5, 2011
Do Not Publish